DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 7/14/2021, which has been entered and made of record. Claims 1-2, 6, 10, 12, and 16 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application. 
Response to Arguments
Applicant’s arguments (Remarks, p. 7-11) with respect to the independent claims 1 and 11, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Jeong et al.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.
Regarding arguments on Claims 6 and 16, Applicant submits “On the other hand, Luckett involves user operated relocation of virtual display 904 of an optical head mounted display (OHMD) by the user wearing tl1e OHMD (see, paragraph [0054]). Luckett thus does not teach controlling "the display to display a user interface (UI) inquiring whether to pivot the display [whict1 is] based on tt1e at least one of tt1e first angle, the second angle, and the third angle being identified as exceeding the  See also dependent claim 16.” (Remarks. P. 11).
The Examiner notes that the limitation “based on the at least one of the first angle, the second angle, and the third angle being identified as exceeding the threshold, control the display” is disclosed by Liao. It is well known to a PHOSITA to determine a rotation angle exceeds a threshold, and then change the display direction accordingly to avoid unintentional change. In addition, Liao teaches “a portable electronic device and a rotation detection method thereof that may display an image according to the rotation direction when the portable electronic device is operated within a tilt angle range that is actually operable by the user.” (¶8). Further, Liao recites “When the rotation angle θ.sub.0 exceeds a rotation threshold, for example, but not limited to, 30 degrees to 60 degrees of the rotation angle, the processing unit 13 generates a direction control signal Sc to control the display device 11 so as to change the displaying direction of the image according to the rotation angle.” (¶40). In other words, Liao teaches to identify whether a rotation angle exceeds a rotation threshold, and rotate the display based on the determination.
In addition,  Luckett teaches a prompt for a user confirmation, and recites “Additional processing and user interface controls can also or alternatively be used, such as by generating a text prompt (MOVE DISPLAY?) that the user can confirm . . . , and the user can confirm the selection” (¶54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin-U Ahn (KR 10-0985217 B1), in view of Jeong et al. (US 20130177210 A1), and in view of Je-Hwan Seo (KR 10-2016-0125295 A), and further in view of Liao (US 20150324014 A1).

Regarding Claim 1, Ahn discloses A display apparatus (Fig. 1 showing a display system 100. ABS reciting “display system”) comprising:
a communicator including circuitry; (p. 6, para. 3-4 disclosing sensor module including multiple infrared sensors to measure the incoming signals.)
a display; (Fig. 1 showing a display 120.)
one or more motors to move the display; (p. 5, para. 11 reciting “three motor members . . .  the display (120) freely rotates with the rotation of each motor member in 3D aerial image.”) and
a control unit (Fig. 1 showing a control unit 122) configured to:
through the communicator receive a position information of the user terminal apparatus from the identified user terminal apparatus, (p. 6 disclosing via infrared sensors receiving the location and position information of a user terminal apparatus (i.e. the user remote controller 110))
identify a first angle of a yaw direction, a second angle of a roll direction, and a third angle of a pitch direction between the display and the user terminal apparatus based on at least one of the location information and the position information of the user terminal apparatus; (p. 6, para. 4-8 disclosing identifying angles according to a yaw, a roll and a pitch direction based on the incoming control signal, i.e. the location/position information of the user remote control. Fig. 5) and
based on the at least one of the first angle, the second angle, and the third angle, control the one or more motors to move the display. (p.6, para. 4-8 disclosing moving the display via the motors according to the angles.)
However, Ahn does not explicitly disclose the position information according to a movement of the use terminal apparatus; and to move the display to correspond to tt1e movement of the user terminal apparatus based on the position information of the user terminal apparatus.

It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Ahn and Jeong to receive position information from a user’s device and to move the display according to the received position information. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

However, Ahn in view of Jeong does not explicitly discloses a memory and a processor configured to :
through the communicator, identify a user terminal apparatus present within a threshold distance of the display apparatus. 
Seo teaches a display device including the communication unit receiving signals and information from a wearable device (corresponding to a user terminal apparatus) and determining whether it is in the range that the wearable device can watch the displayed content. (ABS). As shown in Fig. 12, there is a communication unit 210 and a control unit 220. Further, Seo recites “The control unit (220) can be variously implemented like the CPU (central processing unit)" the microprocessor" the GPU (graphic processing unit) etc.” (p. 12, para. 9). A memory is disclosed on p. 17 para. 7. 
Seo teaches determining the apparatus is within a validity zone (corresponding to being within a threshold distance), and recites “the control unit obtains the distance between the wearable device and the display device . . . and the wearable device can determine based on the distance and the obtained sensing information whether it is in the validity zone.” (p. 2).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Ahn in view of Jeong) to enable the processor to determine a user apparatus within a threshold distance of the display apparatus (taught by Seo). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Ahn in view of Jeong and Seo does not explicitly disclose to identify whether at least one of the first angle, the second angle, and the third angle exceeds a threshold; based on the at least one of the first angle, the second angle, and the third angle being identified as exceeding the threshold to rotate the display.
It is well known to a PHOSITA to determine a rotation angle exceeds a threshold, and then change the display direction accordingly to avoid unintentional change. In addition, Liao teaches “a portable electronic device and a rotation detection method thereof that may display an image according to the rotation direction when the portable electronic device is operated within a tilt angle range that is actually operable by the user.” (¶8). Further, Liao recites “When the rotation angle θ.sub.0 exceeds a rotation threshold, for example, but not limited to, 30 degrees to 60 degrees of the rotation angle, the processing unit 13 generates a direction control signal Sc to control the display device 11 so as to change the displaying direction of the image according to the rotation angle.” (¶40). In other words, Liao teaches to identify whether a rotation angle exceeds a rotation threshold, and rotate the display based on the determination.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Ahn in view of Jeong and Seo) to identify whether a rotation angle exceeds a rotation threshold, and rotate the display based on the determination (taught by Liao). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Ahn in view of Jeong, Seo and Liao discloses The display apparatus of claim 1, wherein the threshold is a first threshold value and the processor is configured to:
identify the first angle of the yaw direction between the display and the user terminal apparatus using a location of the user terminal apparatus according to the position information, and
based on the first angle exceeding the first threshold value, control the one or more motors to pivot the display about a yaw-axis direction by the at least one move angle. (Ahn, p. 5, para. 9 disclosing pivoting the display about a yaw direction. Fig. 5)

Regarding Claim 3, Ahn in view of Jeong, Seo and Liao discloses The display apparatus of claim 1, wherein the processor is configured to:
identify a roll angle and a pitch angle of the user terminal apparatus using the position information,
identify the second angle of the roll direction between the display and the user terminal apparatus using the identified roll angle, and 
identify the third angle of the pitch direction between the display and the user terminal apparatus using the identified pitch angle.
(Ahn, p. 6, para. 2-8 disclosing identifying a roll angle and a pitch angle using infrared sensors. Fig. 5)

Regarding Claim 4, Ahn in view of Jeong, Seo and Liao discloses The display apparatus of claim 3, wherein the threshold includes a first threshold value, a second threshold value and a third threshold value and the processor is configured to:
control the one or more motors to pivot the display about a roll-axis direction based on the second angle exceeding the second threshold value, and
control the one or more motors to pivot the display about a pitch-axis direction based on the third angle exceeding the third threshold value.
(Ahn, p. 6, para. 2-8 disclosing identifying a roll angle and a pitch angle using infrared sensors, and controlling the motors to change the display according to a roll and a pitch direction. Fig. 5)

Regarding Claim 5, Ahn in view of Jeong, Seo and Liao discloses The display apparatus of claim 2, further comprising:
a first support; (p. 5 reciting a fixed holding surface such as a wall or a bottom surface. Fig. 1, 20)
a second support to support the display; (p. 5 reciting a supported driving part 121. P. 1, 121)
wherein the one or more motors include:
a first motor for the display to pivot at a top surface of the first support; and
a second motor to rotate the second support included in the first support,
wherein the processor is configured to, based on the first angle being identified as exceeding the first threshold value, control the second motor to pivot the second support about a yaw-axis direction by the at least one move angle.


Claim 11, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 12, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 13, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 14, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.
Claim 15, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.

Claims 6-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin-U Ahn (KR 10-0985217 B1), and in view of Jeong, Je-Hwan Seo (KR 10-2016-0125295 A), and further in view of Liao (US 20150324014 A1), and further in view of Luckett, JR. et al. (US 20170111794 A1).

Regarding Claim 6, Ahn in view of Jeong, Seo and Liao discloses The display apparatus of claim 1, wherein the processor is configured to, based on the at least one of the first angle, the second angle, and the third angle being identified as exceeding the threshold, control the display. (See Claim 1 rejections for detailed analysis.) 
However, Ahn in view of Jeong, Seo and Liao does not explicitly to display a user interface (UI) inquiring whether to pivot the display.
It is well known in the art to display a prompt for a user to confirm an operation. In addition Luckett teaches “Additional processing and user interface controls can also or alternatively be used, such as by generating a text prompt (MOVE DISPLAY?) that the user can confirm . . . , and the user can confirm the selection” (¶54).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Ahn in view of Jeong, Seo and Liao) to display a UI inquiring for a user to confirm (taught by Luckett). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 7, Ahn in view of Jeong, Seo, Liao and Luckett discloses The display apparatus of claim 1, wherein the processor is configured to, based on a user command to fix the display being input after the display is pivoted, control the one or more motors to maintain an angle of the pivoted display. (Ahn in view of Seo and Liao discloses controlling the one or more motors to change the angle of the display. Luckett teaches displaying a UI for a user to confirm the operation. The suggestions/motivations would have been  the same as that of Claim 6 rejections.)

Claim 16, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.
Claim 17, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin-U Ahn (KR 10-0985217 B1), and in view of Jeong, Je-Hwan Seo (KR 10-2016-0125295 A), and further in view of Liao (US 20150324014 A1), and further in view of Kim et al. (US 20180321892 A1).

Regarding Claim 8, Ahn in view of Jeong, Seo and Liao discloses The display apparatus of claim 1.
However, Ahn in view of Jeong, Seo and Liao does not explicitly disclose wherein the processor is configured to, based on the user terminal apparatus being identified as exceeding the threshold distance of the display apparatus, control the display to display a pre-set idle screen.
It is well known in the art to display a pre-set idle screen to save power when the apparatus is out of range. In addition Kim teaches displaying a preset screen, such as an idle screen, when the screen is out of sight, i.e. out of range (¶116).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Ahn in view of Jeong, Seo and Liao) to display an idle screen (taught by Kim). The suggestions/motivations 

Claim 18, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.

Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin-U Ahn (KR 10-0985217 B1), and in view of Jeong, Je-Hwan Seo (KR 10-2016-0125295 A), and further in view of Liao (US 20150324014 A1), and further in view of Jeong et al. (US 20130177210  A1).

Regarding Claim 9, Ahn in view of Jeong, Seo and Liao discloses The display apparatus of claim 1.
Ahn in view of Jeong, Seo and Liao does not explicitly disclose wherein the processor is configured to:
receive information on a facial angle of a user from the user terminal apparatus through the communicator after the display is pivoted, and
control a first motor among the one or more motors to pivot the display based on information on the facial angle of the user.
It is well known in the art to rotate a display based on the viewer’s head position. In addition Jeong teaches “FIG. 13 illustrates a rotation of an image display device 1320 according to a rotation angle of a face of a viewer 1350” (¶51).


Claim 19, has similar limitations as of Claim(s) 9, therefore it is rejected under the same rationale as Claim(s) 9.

Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin-U Ahn (KR 10-0985217 B1), and in view of Jeong, Je-Hwan Seo (KR 10-2016-0125295 A), and further in view of Liao (US 20150324014 A1), and further in view of Kim et al. (referred to Kim-2) (US 20080259094  A1).

Regarding Claim 10, Ahn in view of Jeong, Seo and Liao discloses The display apparatus of claim 1, wherein the processor is configured to, after the user terminal apparatus is identified as being present within the threshold distance of the display apparatus, control the one or more motors to pivot the display about the axis direction of the at least one of the first angle, the second angle, and the third angle identified as exceeding the threshold by the at least one move angle. (See Claim 1 rejections for detailed analysis.)
based on a location of the user terminal apparatus being maintained during a pre-set time.
It is well known in the art that an operation is performed if a command action, such as a gesture, is maintained for a predetermined period of time to avoid unwanted operation. In addition, Kim-2 teaches “If rotation of the display unit 330 is detected, the control unit 350 calculates how long time has passed since the last key input (604). The control unit 350 decides whether or not the period of time calculated in step 604 is shorter than a first threshold value (606). As used herein, the first threshold value refers to the maximum period of time to wait for a key input, i.e. how long the control unit 350 can receive a key input from the user and process it effectively. If a key input is made during this period of time, the control unit 350 determines that the user wishes to continue an operation in the corresponding mode.” (¶39).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Ahn in view of Jeong,  Seo and Liao) to rotate the display based on a user action being maintained for a predetermined period of time (taught by Kim-2). The suggestions/motivations would have been for the purpose of preventing a mode change caused by an unwanted movement of the user and the resulting rotation of the display unit 330.(¶39), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 20, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611